DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 and 8-14 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. PGPUB 2007/0095961 A1 to Lin et al. (“Lin”).
This figure, now referred to as Lin annotated Fig. 5, used for the rejection of claims 1-3 and 8-14 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 1-3 and 8-14 below. 

    PNG
    media_image1.png
    486
    518
    media_image1.png
    Greyscale

As to claim 1, Lin teaches a blender container, comprising: a bottom section (bottom section, Lin annotated Fig. 5); and one or more container walls (cup 1) extending upward from the bottom section (Lin annotated Fig. 5) and defining an interior volume (Fig. 4) of space forming a work chamber for processing one or more food products, the one or more walls terminating at a top section (top section, Lin annotated Fig. 5) opposite the bottom section (Lin annotated Fig. 5) and having an opening (Fig. 4) providing access to the work chamber (Fig. 4); wherein the one or more container walls include a plurality of ledge surface (ribs 11) features sized, dimensioned, and oriented, in such a way as to hinder vortex formation by food contents within the work chamber during a blending operation; and wherein each of the plurality of ledge surface features includes a surface (vertical stopper members 22) that curves inward (Fig. 6).

As to claim 3, Lin teaches the blender container of claim 1, further comprising a lid (pg. 3, ¶ 0040) sized and dimensioned to cover the opening in the top section when positioned on top of the container (pg. 3, ¶ 0040).
As to claim 8, Lin teaches the blender container of claim 2, wherein the abrupt ledge (facet 111) is oriented perpendicular with an interior face of the one or more container walls (Fig. 6).
As to claim 9, Lin teaches the blender container of claim 1, wherein the surface curves inward to form a concave surface (Fig. 6).
As to claim 10, Lin teaches the blender container of claim 2, wherein the surface curves inward to form a concave surface extending from an interior face of the bottom section to the corner (Fig. 6).
As to claim 11, Lin teaches the blender container of claim 10, wherein the abrupt ledge linearly extends from the corner to the interior face (Fig. 6).
As to claim 12, Lin teaches the blender container of claim 11, wherein the abrupt ledge is oriented perpendicular with an interior face of the one or more container walls (Fig. 6).

As to claim 14, Lin teaches the blender container of claim 1, wherein the one or more container walls form a circle shape (Fig. 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733